Citation Nr: 0838707	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-06 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to establish entitlement to Department of Veterans' 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The appellant claims that he had World War II service in some 
capacity with the U.S. Armed Forces in the Philippines.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 determination by the 
Veterans Affairs Regional Office (RO) in Manila, the Republic 
of the Philippines, which denied the appellant's application 
to reopen his claim of eligibility for VA benefits based on 
his alleged active service in the U.S. Armed Forces.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 2003 decision, the RO denied the 
appellant's claim for entitlement to VA benefits.  He did not 
appeal.

2.  Evidence received since the September 2003 RO decision 
denying entitlement to Department of Veterans' Affairs 
benefits does not relate to an unestablished fact necessary 
to substantiate the claim, and raises no reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2003 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has not been received since the 
RO's September 2003 decision; the claim for entitlement to VA 
benefits is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a predicate 
requirement for a grant of VA benefits, a claimant must 
establish that he or she is a "veteran," defined as "a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  Service in the Philippine Scouts and in 
the organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
armed forces of the United States for VA purposes.  38 C.F.R. 
§§ 3.40, 3.41.  Such service, however, must be certified as 
qualifying by appropriate military authority.  38 C.F.R. § 
3.203.  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  38 C.F.R. § 
3.203(c).  Only service department records can establish if 
and when a person had qualifying active service.  Venturella 
v. Gober, 10 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).

In September 1951, the RO denied the appellant's initial 
claim for entitlement to VA benefits.  The basis of this 
denial was that the appellant did not have recognized 
guerrilla service and was not a member of the Commonwealth 
Army while in service of the Armed Forces of the United 
States.  The decision was recorded on an "Award or 
Disallowance Sheet."  There is no indication from the record 
what type of notice was provided to the appellant at that 
time or whether he was notified of his appellate rights in 
connection with that decision.  

In June 2003 the appellant submitted a claim for entitlement 
to VA benefits.  In September 2003, the RO denied the claim 
and the appellant was notified of this decision and of his 
appellate rights.  He did not appeal and this decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100.  

He submitted a statement in October 2003 which the RO 
interpreted as a claim.  They RO denied the claim in December 
2004 and the appellant perfected the current appeal.
    
To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final RO decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

While the RO did not specifically address whether or not the 
appellant had submitted the necessary new and material 
evidence to reopen the claim, the Board does not have 
jurisdiction to consider a claim that has been previously 
adjudicated unless new and material evidence is presented.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim 
should be reopened, regardless of the RO's finding.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The relevant evidence received since consists of affidavits 
dated in January 1948, January 1955, and February 1955 from 
individuals claiming to have served with the appellant in 
some capacity with the U.S. Armed Forces in the Philippines; 
a certificate showing service with the 11th Infantry Regiment 
of the Philippine Army from April 1943 to December 1945; an 
illegible document dated in December 1944; a Certification 
dated in August 2004 showing Guerrilla service in January 
1946; and an Affidavit for Philippine Army Personnel dated in 
October 1973.

In connection with the claim to reopen, the RO contacted the 
United States National Personnel Records Center (NPRC), 
requesting that that agency report whether the appellant 
father had service that constituted recognized service in the 
Armed Forces of the United States for the purposes of 
eligibility for VA benefits.  In August 2003, the NPRC 
responded that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.  
This was confirmed again in December 2003.  

The Board finds that while these documents are new, they are 
not material within the meaning of 38 C.F.R. § 3.156(a) 
because they do not relate to an unestablished fact necessary 
to substantiate the claim and they do not raise a reasonable 
possibility of substantiating the claim.  

The critical question with respect to the claim for basic 
eligibility for VA benefits was and remains whether there is 
evidence verifying eligible service from the United States 
service department.  The evidence received since the 
September 2003 RO determination does not adequately address 
this fundamental problem with the appellant's claim.  
Specifically, the evidence is not sufficient to verify 
service recognized by the United States Government for VA 
compensation purposes.  The service department findings as to 
the fact of service with the United States Armed Forces are 
binding upon VA for purposes of establishing entitlement to 
benefits and only service department records can establish if 
and when a person had qualifying active service.  As shown 
above, the NPRC determined that the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerillas, or the service of the United States 
Armed Forces.  In the absence of evidence of qualifying 
service from the United States Armed Forces and without 
verification of service by the service department, the 
appellant's claim continues to lack legal entitlement under 
the applicable provisions of law.  Thus, it remains subject 
to denial on the basis of a lack of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen a claim of entitlement to 
basic eligibility for VA benefits.  38 C.F.R. § 3.156(a).  As 
new and material evidence has not been submitted to reopen 
the appellant's claim of basic eligibility for VA benefits, 
the claim may not be reopened and the appeal must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In claims to reopen previously denied claims, VA must provide 
a claimant with notice of what constitutes new and material 
evidence to reopen the claim.  VA's notice letter should 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VA substantially complied with the notice requirements in a 
June 2003 letter.    

It is noted that the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  Congress, in enacting the 
statute, noted the importance of balancing the duty to assist 
with "the futility of requiring VA to develop claims where 
there is no reasonable possibility that the assistance would 
substantiate the claim."  Mason v. Principi, 16 Vet. App. 
129 (2002).  When the law and not the evidence is dispositive 
of the claim, the VCAA is not applicable.  See id. at 132.  
With regard to the issue of entitlement to VA benefits, as 
the law is dispositive in the instant claim, the VCAA is not 
applicable. 


ORDER

New and material evidence has not been received to reopen a 
claim to establish entitlement to Department of Veterans' 
Affairs benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


